         Case 21-32351 Document 190 Filed in TXSB on 07/26/21 Page 1 of 1
                      UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

IN RE:                                        §       CASE NO.
                                              §
LIMETREE BAY SERVICES, LLC,                   §       21-32351 (DRJ)
et al.,                                       §       (Chapter 11)
                                              §
       DEBTORS      0F                        §       Jointly Administered

                  NOTICE OF ORGANIZATIONAL MEETING OF THE
                  OFFICIAL UNSECURED CREDITORS’ COMMITTEE

       An organizational meeting of the Official Unsecured Creditors’ Committee in the above-

referenced cases has been scheduled via telephone conference call on Tuesday, July 27, 2021, at

1:00 p.m. (Houston Time). The members of the Official Unsecured Creditors’ Committee have

been provided call-in instructions.

Dated: July 26, 2021                          Respectfully Submitted,

                                              KEVIN M. EPSTEIN
                                              UNITED STATES TRUSTEE

                                              By:     /s/ Hector Duran
                                                      Hector Duran
                                                      Trial Attorney
                                                      Texas Bar No. 00783996
                                                      515 Rusk, Suite 3516
                                                      Houston, TX 77002
                                                      Telephone: (713) 718-4650 x 241
                                                      Mobile: (202) 527-4538
                                                      Fax: (713) 718-4670

                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served by electronic means
on all PACER participants on this 26th day of July, 2021.

                                              /s/ Hector Duran
                                              Hector Duran, Trial Attorney
